internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-113795-00 date date company corp a corp b corp c corp d corp e partnership w partnership x partnership y partnership z partner m plr-113795-00 partner n manager contractor property property state a b c d e f g h dear this letter responds to your letter dated date as well as subsequent correspondence requesting a ruling that the rental income received by company from properties will not be passive_investment_income under sec_1362 of the internal_revenue_code company represents the following facts facts company a state corporation intends to elect under sec_1362 to be an s_corporation effective a effective that same date company intends to elect under sec_1361 to treat certain of its subsidiaries corps a b c d and e as qualified subchapter_s subsidiaries qsubs plr-113795-00 company is the common parent of an affiliated_group_of_corporations company owns corp a which in turn owns corps b and c corp b owns corp d and corp c owns corp e corps d and e have ownership interests in propertie sec_1 and properties through their interests in partnerships w x y and z partnership w is owned by corp d as general_partner and by corp e and partnership x as limited partners partnership x is owned by corp e as general_partner and by employees of company as limited partners see the legend for ownership percentages property is owned by partnership y which in turn is owned by partnership w and partner m as general partners property is owned by partnership z which in turn is owned by partnership w and partner n as general partners partners m and n serve as the managing partners for partnerships y and z respectively see the legend for ownership percentages partnerships y and z use an unrelated management company manager to perform certain management leasing and construction supervision services for properties and they use an unrelated service contractor contractor to provide building maintenance services for properties on behalf of partnership w b employees of company work with manager and partners m and n to oversee the operation and management of properties the parties above along with independent contractors provide various services to properties these services include regular property inspection cleaning of common areas janitorial services window washing maintenance and repair of building structural_components including foundations roofs and exterior walls and windows maintenance and repair of building systems including plumbing electrical heating and air conditioning and elevators testing and maintenance of fire alarms and sprinklers landscaping and grounds maintenance utilities trash and snow removal pest control security assistance with and supervision of tenant improvements and handling of tenant problems and requests for service properties generated a total of approximately c in rents and a total of approximately d in relevant expenses for e the comparable figures for f are g and h the distributive shares for corps d and e of the income and expenses of properties are determined by their ownership interests as reflected in the legend law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation plr-113795-00 sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1361 provides that except as provided in regulations i a corporation which is a qsub shall not be treated as a separate corporation and ii all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items as the case may be of the s_corporation sec_1_1361-4 states that the separate existence of a qsub is ignored for federal tax purposes thus a corporation which is a qsub shall not be treated as a separate corporation and all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and items of income deduction and credit of the s_corporation after the qsub elections company will hold direct general_partnership interests in partnerships w and x based solely on the facts as represented by company in this ruling_request we conclude that after the qsub elections the rents company receives from properties as part of its distributive_share of partnership income will not constitute passive_investment_income under sec_1362 plr-113795-00 the ruling in this letter is based on information and representations submitted by the company and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company’s s_corporation and qsub elections further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 under a power_of_attorney on file with this office we are sending a copy of this letter to company this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely mary beth collins assistant to the chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
